 .ELECTRICALWORKERS IBEWLOCAL 1464 (KANSAS CITYPOWER) -557Local Union No.1464 of the International Brother-hood of ElectricalWorkers(AFL-CIO)and,Kansas City,Power&Light Company:Case 17-`CB-2509'28 May 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 10 August 1982 Administrative Law JudgeJay R. Pollack issued the attached decision. TheGeneral Counsel and the Charging Party filed ex-ceptions and supporting briefs, and the'Respondentfiled ' a brief in opposition to -those exceptions.The Board has considered the decision and the.record in light of the exceptions and-briefs and hasdecided to affirm the judge's rulings, findings, t andconclusions' only to the extent consistent with thisDecision and Order.The issue is whether the Respondent may lawful-ly refuse to'execute the instant 'collective-bargain-.of the parties, the final printed version 'of the con-tract does not contain a union bug.2 The judge'.found that the Respondent did not violate the Actby refusing to execute the contract under these cir-cumstances..For the reasons set forth below, we.disagree with the judge, and find that the Respond- -ent has violated the Act as alleged.FactsThe Respondent and the Employer have beenparties to a series of collective-bargaining agree-_ments since at -least 1949. All 'previous contracts be-,tween the parties had been printed by outside con-.tractors and had contained a union bug. Early in-,the 1980.- negotiations over the instant contract- (1July 1980-30 June 1982), the Employer's ; -.vice,president,William Miller, advised the -Respondent;that the Employer had acquired new, printingequipment and would print the new contract in-house, using employees represented by Local. 16 13,.IBEW, a sister local of the Respondent. The Re=spondent's business manager, Charles Yaeger, askedMiller "if there would be any problem with havingsome indication that Local 1613 IBEW be put onthe contract somewhere so it could [be identified],'The General Counsel has excepted to some of the judge's credibilityfindingsThe Board's established policy is not to overrule-an admmtstra-tive law judge's credibility resolutionsunless the clearpreponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir1951)We have carefully examined the record and find no basis for re-versing the findings-'2A union label of trademark indicating that the materialwas printed'by employees represented by a unionas being printed by a local union.Miller' repliedthat he "didn't have any problem with that." Therewas no further discussion of this subject during theensuing bargaining sessions.In July' 1980, after approximately. 30 bargainingsessions 'conducted over a 6-month period, the par-ties reached agreement on changes to be made in,the expiring contract, and executed a 31-pagememorandumofagreement, reflectingthose .changes., The terms of this memorandum of agree-ment were placed, into effect,. and have since thenbeen adhered to by the parties.In-house printing of, the actual, new collective- -bargaining agreement itself was delayed for several,months. In March 1981, as the time for printing ofthe contract drew near, Yaeger asked the Employ-er's assistant director .of emloyee -relations, Robert.Robinson, whether the contract would. contain a,union bug or some other indication that it had beenprinted by-+union labor.. Robinson- told Yaeger thathe would have to ask Miller. In a July 1981 meet-ing held to discuss this matter, Yaeger stated that aunion bug had been agreed to during contract ne- 'gotiations -and that-the Respondent would not signthe contract if it did not 'contain a union bug orlanguage 'indicating that it was printed by Local1613.Miller insisted' that the Employer had notagreed to 'the inclusion of a'union' bug, and that itwould -not -do. so. 3 -Analysis and Conclusion.One aspect of the bargaiiiing obligation imposedon a union by Section 8(b)(3) of the Act is the re-quirement, set forth in Section 8(d),'that'it execute,on request., of_ the. employer,' any written collective-,bargaining agreement it. reaches with that employ-er.However, the judge found that the Respondenthere was "not obligated to execute the collective-bargaining, agreement submitted to it by the Em-ployer :because,_ without a union - bug, the agree-meht presented for signature did not constitute a,.written.-, contract . incorporating [the] agreement-reached," within the meaning of Section 8(d) of theAct.. 'We find that the inclusion of the union bug onthe final printed version . o'f the contract was not amatter involving the relationship between the em-ployees and the the Employer. We conclude, there-fore, that the union" bug was not a substantiveaspect of the contract, and that the Employer's re-fusal to include the union bug in the final printed,3Based on a credibility;-resolution;the judge made a factual finding,which we affirm,that the parties had agreed to the inclusion of a unionbug in the printed contract275 NLRB No. 80 558 -DECISIONSOF NATIONAL LABOR RELATIONS BOARDagreement consequently did not justify the Re-,spondent's refusal to execute that agreement:In reaching'this conclusion,we note in part thatit is^well settled that the inclusion of a union labelor trademark(i.e.,a union bug) on products pro-ducedby employees represented by;that union is anonmandatory subject of bargaining,because its re-lation to wages, hours, or other terms and condi-tions of employment'(i.e.,mandatory subjects ofbargaining)isat best remote and speculative.KitMfg.Co.,'150 NLRB'662 (1964),enfd.-365-F.2d 829(9th Cir:1966).A fortiori,the inclusion of a union'bug on the printed copies of a'collective-bargainingagreement bears-at- least an equally remote, specu-lative,and tenuous relation to wages, hours, orother terms'and conditions of employment.'Not all nonmandatory subjects of bargaining arenorisubstantive aspects of a contract. For -example,it is'well settled that -bargaining fora change in thescope of a-unit is anonmandatory subject of bar-gaining.But, where the partieshave-reached agree-ment on such a change, the description of that-unitwould obviously be a substantive aspect of the con-tract, -involving the relationship between employeesand. the employer.Accordingly,a party would beentitled to refuse to execute a written collective-bargaining agreement which did not-include the -description.of the bargaining unit that the partieshad agreed to in,negotiations. _ .-However,the inclusion,of the union bug on ,the -printed version of. the instant collective-bargainingagreement is not a substantive aspect of that agree-ment:While the presence of the union, bug on theprinted copies' of the collective-bargaining agree-ment-may have symbolic value for the Respondent,itnevertheless constituted at most 'a peripheral con-cern,something akin to a ministerial matter,ratherthan a material, aspect of the collective-bargainingrelationship. Since the agreement presented to the -Respondent for signature' contained- all of the sub-stantive terms agreed. to by the parties,_ we find thattheRespondentwas obligated to -execute thatagreement .44Nordstrom. Inc,229 NLRB 601 (1977),relied on by our dissentingcolleague andby the judge in dismissing the instant allegation, is inappo- -site.InNordstrom,the employer presented a proposal which includedboth mandatory and nonmandatorysubjectsof bargaining The union ac-cepted theproposal withrespect to the'mandatory subject(wages), butdid not accept with respectto thenonmandatory subjects(amnesty forstrike-breakingemployees, acceptanceof certain discharge decisions, andmerger of two separate units represented by the union).The union insist-ed that the employer execute a contract containing the mandatory, butnot the nonmandatory, subjectsof bargaining.The Board foundthat theemployer hadlawfullyrefused to execute the agreement, on the groundsthat the employer'sproposal on'the mandatory subject may have beenaffected by its proposals on the nonmandatory subjects,and that once thenonmandatory subjects were removed from the bargaining table by theunion's failure to accept them,the employer was then free to modify itsproposal on the mandatory subject.-Thereforewe conclude that it was an unfairlabor practice in violation of Section 8(b)(3) of theAct of the Respondent to condition execution ofthe instant collective-bargaining agreement on theinclusionof the union bug on, the printed copies ofthe contract.ORDER"`.The National Labor Relations Board orders thattheRespondent,Local 'Union No. 1464 of theInternationalBrotherhood of ElectricalWorkers,AFL-CIO, its officers, agents, and representatives,shall1..Cease and desist from(a)Refusingto bargain in good faith with.theEmployer, Kansas City Power & Light Company,by refusing to execute - the collective-bargainingagreementreached with the Employer in 1980.(b) In "any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2..sary to effectuate the policies of the Act.(a)Execute the collective-bargaining agreementreached -with the Employer in 1980.(b) Post at :its business offices and meeting hallscopies of. the attached notice marked "Appendix."5Copies.of the notice, on forms provided by-the Re-gionalshallbe posted by, the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous -places including all placeswhere: notices to members are customarily posted:Reasonablesteps shall be taken by the Respondent.to ensure that.the notices are not altered, defaced,or covered by any other material.(c) Furnish the-Regional Director for Region 17signed copies of such notice for posting by the Em-Here, unlikeNordstrom,the matter in dispute-the union bug-isnot asubstantive matter of the contract Nor is there any contention that theRespondent tailored any of its proposals on substantive matters in returnfor the Employer's agreement to include the union bug on the final print-ed version of the contractWe are not, as our dissenting colleague suggests,writing the contractfor the parties To the contrary the parties have reached complete-agree-ment on all substantive provisions of the contract Our.dissenting col-league's-reliance onInterprint Co,273 NLRB 1863 (1985), is clearly mis-placedUnlike the mstani case, inInterprintthe parties had failed to dis-cuss,much less agree to, certain important'clauses in the draft contract,such as commencement and termination datesAlso, other importantclauses,which had allegedly been agreed on, dealing with such subjectsas equipment transfer,new machinery and processes,and responsibilitiesof the International union, were omitted or altered in drafting the con-tract'6 If thisOrder is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Postedby Order of the Na-tional Labor Relations Board"shall read"Posted Pursuant to a Judgmentof the United StatesCourt of Appeals Enforcing an Order of the Nation-al Labor Relations Board " ELECTRICALWORKERSIBEW LOCAL1464 (KANSAS CITY POWER)ployer, if willing, in places where notices to em-ployees are customarily posted.(d)Notify the Regional Director in writingwithin, 20' days from the date of this Order whatsteps the Respondent has taken to comply.MEMBER DENNIS, dissenting.Contrary to the majority, I agree with the judgethat the Respondent's refusal to execute the pro-posed contract was lawful because it did not accu-rately reflect the parties' agreement, i.e., it did notinclude a union bug. Accordingly, I would dismissthe complaint in its entirety.In my view, a refusal-to-execute violation is notestablished when the writing fails to incorporate allthe agreed-upon terms, whether or not those termsaremandatory subjects, of bargaining. A party isnot free in negotiations to agree to permissive sub-jects, delete the permissive subjects from the writ-ten agreement, and then compel the other "party tosign the inaccurate written agreement on pain, bfviolating Section 8(a)(5) or Section 8(b)(3). 'SeeNordstrom, Inc.,229 NLRB 601 (1977).=The majority errs : in dismissing the parties'agreement on the presence of a union bug as "atmost a peripheral concern, something akin to aministerialmatter."As the judge stated: "Nomatter how trivial the General Counsel and theEmployer view a union bug, the Union' should notbe forced to forfeit what it secured during negotia-tions." In ordering the Union to execute a docu-ment not reflective of the bargain struck at the ne-559gotiating table,ChairmanDotson and MemberHunter have "written the contract for the parties,"the very error they claimed the judge committed inInterprintCo.,273NLRB at 1864-65 (1985)(Member Dennis concurring' in result).APPENDIXNOTICETo MEMBERSPOSTEDBY ORDER OF THENATIONAL.LABOR RELATIONS BOARDAn Agency.of theUnited StatesGovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with the Em-ployer;Kansas City. Power &'Light Company, byment we reached with Employer in 1980. -WE WILL 'NOT in any like or related manner re-strain. or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE, WILL. execute. the - collective-bargainingagreement we, reached with the Employer in 1980.LOCAL UNION. No."' 1464 OF THEINTERNATIONAL BROTHERHOOD OFELECTRICAL WORKERS (AFL-CIO)[On 26August1985 the "Board issued a Supple-mental'Decision-in this proceeding'at 275 NLRB1504;to which the judge's decision is attached.]